Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
Claims 1-20 are being examined herewith.
Priority
The instant application is a Division of U.S. Patent Application 15/771,550, filed on 27 April 2018, now abandoned, which is a National Stage entry of International Application No. PCT/EP2016/076615, filed on 3 November 2016, which claims priority from German Patent Application No. 102015118842.2, filed on 3 November 2015.
A certified copy of the priority document, in English, has been submitted in U.S. Patent Application 15/771,550 on 27 April 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 January 2021 is acknowledged and considered.
Election/Restrictions
Applicants’ election without traverse of compound 12t as the species of a compound of formula (III), and the election of neuroblastoma as the specific type of cancer to be treated with said compound, for initial examination, in the reply filed on 7 November 2022, is acknowledged. 
Applicant indicates in the election of species (page 1) that compound 12t is a compound of formula III, wherein n = 2, R4 = Br, R1 = R2 = R3 = R5 = R6 = H, and cites Table 3. The examiner notes that Table 3 provides biological data for compound 12t, but no chemical structure. There is no structure drawn in the Specification corresponding to compound 12t. The Specification defines compound 12t on page 17, lines 15-18, as being a compound of formula III, wherein n = 1. Applicant is required to provide clarification regarding the chemical structure of compound 12t, and other compounds of formula III claimed (see details in the objection to the Specification below).
In the interest of compact prosecution, the requirement for restriction is herein withdrawn. 
Claims 1-20 been examined and the following objections and rejections are made below. 

Claims Objections
Claim 1 is objected to because the text “compound having the general formula III” could read --compound of formula III--. The same applies to claim 5 (5 instances) and to claim 16 (5 instances).
Claim 11 is objected to because the text 

    PNG
    media_image1.png
    124
    671
    media_image1.png
    Greyscale
could read --A method of treating cancer, comprising administering to a subject in need of such treatment a therapeutically effective amount of a compound of formula III, or a pharmaceutically acceptable salt or prodrug thereof --.
	Claim 12 is objected to because the text “or urothelial or breast cancer” could read 
--urothelial cancer or breast cancer--.
Claim 19 is objected to because the text “nis” should read --n is--.

Objection to the Specification
The Specification is objected to because the text “HDA8” on page 3, line 23; page 18, line 18; page 21, line 6, should read --HDAC8--. Applicant is required to identify all instances in the Specification where this typographical error occurs and correct as appropriate.
The Specification is objected to because the columns in Table 3 on page 41

    PNG
    media_image2.png
    123
    656
    media_image2.png
    Greyscale

should read HDAC1 […] HDAC7 (on the same line). Appropriate correction is required.
The Specification is objected to because it is unclear what the correct structures of a number of (claimed) compounds are.
For example, the Specification on page 17 states:

    PNG
    media_image3.png
    178
    500
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    190
    182
    media_image4.png
    Greyscale

yet, the structure of compound 12g in Scheme Example 2 (Specification, page 23) is

    PNG
    media_image5.png
    86
    114
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    13
    160
    media_image6.png
    Greyscale
.
We note that
substituent R1 in Scheme Example 2 corresponds to R6 in formula III,
substituent R2 in Scheme Example 2 corresponds to R5 in formula III,
substituent R3 in Scheme Example 2 corresponds to R4 in formula III,
substituent R4 in Scheme Example 2 corresponds to R3 in formula III,
yet it is unclear whether n = 2 (as on page 17), or rather n = 3 (as in the structure for 12g in Scheme Example 2).
	This discrepancy seems to also apply to compound 12h (page 16, lines 23-27) defined as n = 2, versus n = 3 (structure drawn in Scheme Example 2).
In the case of compound 12k (page 17, lines 8-13) 

    PNG
    media_image7.png
    174
    497
    media_image7.png
    Greyscale

the discrepancy concerns not only n = 2 (page 17, line 9) versus n = 3 (structure 12k drawn in Scheme Example 2), but further R3 = methyl (Scheme 2) which corresponds to R4 being methyl (not R5 being methyl, as in Specification page 17, line 13).
There is confusion related to what compounds are actually being made and claimed (n = 2 versus n = 3; n = 1 versus n = 2) because the synthesis of the compounds is shown in Scheme 2, and compounds 13a-m (where n = 2 or n = 3) are synthesized from the corresponding compounds 12a-m. Further, detailed synthetic procedures are provided only for compounds of formula III where n = 2 or n = 3 (not n = 1).
The Specification states (page 12, lines 30-32) that a compound of formula III is a synthesis intermediate of a compound of formula I.
The Specification states that preferred compounds of formula I have n = 2 or n = 3 (page 14, line 24; also page 15, line 1; see also structures on page 15 which correspond to structures in Scheme Example 2).
The Specification teaches that compounds 13b, 13c, 13d, 13e, 13f, 13g, 13h, 13j, 13k, 13l, 13m are preferred; all these compounds have n = 2 or n = 3.
The Specification states on page 16:

    PNG
    media_image8.png
    237
    663
    media_image8.png
    Greyscale

Thus, there is a discrepancy between n= 2, n =3 being preferred compounds of formula I versus n = 1, n = 2 being preferred compounds of formula III (instantly claimed) which are synthetic precursors to compounds of formula I.
	Importantly, the words benzopyrimido-thione which describe compounds of formula III (page 16, line 7) correspond to n = 3 (6-membered heterocyclic structure with 2 nitrogen atoms in position 1, 3 as the only heteroatoms in the heterocycle); benzoimidazo-thiones corresponds to n = 2 (5-membered heterocyclic structure with 2 nitrogen atoms in position 1, 3 as the only heteroatoms in the heterocycle) in compounds of formula III.
 	Thus, the statement on page 16, line 9, that n = 1 or n = 2 are preferred in compounds of formula III is not supported by the words benzopyrimido-thione, benzoimidazo-thiones, and is not supported by the structures in Scheme Example 2.
	If the structures in Scheme 2 are correct, then questions arise regarding n = 1 being preferred in compounds of formula III. For a person of ordinary skill in the art/organic chemist, is a 4-member heterocyclic ring with 2 nitrogens as ring heteroatoms and a double bond (corresponding to n = 1 in formula II) stable?
	Further, if the structures in Scheme Example 2 are correct, then the definitions of compounds 12h, 12k, 12g (as on pages 16, 17) are incorrect.
	Furthermore, what is actually the structure of Applicant’s elected species, compound 12t? The structure is not drawn in Scheme 2. The only definition is on page 17, lines 15-20, and indicates that n = 1. 
What is the structure of compound 12x? The structure is not drawn in Scheme 2. The only definition is on page 16, lines 16-21, and indicates that n = 1.
	Clarification is required.
	Further, the examiner notes that the Specification does not define structures 12n – 12x, which are compounds of formula III for which biological data is presented in Table 3 and in Table 4 (for compound 12x).
 	Appropriate clarification/corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  Claims 4, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 
    PNG
    media_image9.png
    105
    601
    media_image9.png
    Greyscale
, and the claim also recites 

    PNG
    media_image10.png
    44
    267
    media_image10.png
    Greyscale

 
    PNG
    media_image11.png
    51
    330
    media_image11.png
    Greyscale

which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The same analysis applies to claim 15.
 	Further claims 4, 15 are unclear because each recites several possible definitions for R3, R4, R5, R6 separated by “and/or”. With respect to the recitation “and” (in “and/or”), how can the very same substituent such as, for example, R3 have several definitions in the same compound? 
 	Furthermore, what is encompassed by C1-C6fluoroalkyl-X with X being hydrogen in claims 4, 15? Does such a definition encompass only partially fluorinated alkyl (since X = H has to be present); does the definition exclude substituent CF3?
 	Appropriate clarification of the claim language is required.

Claims 1-3, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 1 recites the broad range ”substituted C1-C6 alkyl” (in the definitions of each of X, R9, and R10) and the claim also recites “C1-C6 fluoroalkyl” (in the definitions of each of X, R9, and R10), and “partially fluorinated C1-C6 alkyl” (in the definition of R10), which are the narrower statements of the range/limitation. 
The same analysis applies to independent claim 11.
 	Appropriate clarification is required.

Claims 1, 4, 5, 6, 10, 11, 15, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4, 5, 6, 10, 15, 16, 17 recite compounds of formula III wherein n is 1.
There is lack of clarity, based on the teachings in the Specification, regarding compounds of formula III wherein n is 1.
There is confusion related to what compounds are actually being made and claimed (n = 2 versus n = 3; n = 1 versus n = 2) because the synthesis of the compounds is shown in Scheme 2, and compounds 13a-m (where n = 2 or n = 3) (which are compounds of formula I) are synthesized from the corresponding compounds 12a-m (which are instantly claimed compounds of formula III). Further, detailed synthetic procedures are provided only for compounds of formula III where n = 2 or n = 3 (not n = 1).
The Specification states (page 12, lines 30-32) that a compound of formula III is a synthesis intermediate of a compound of formula I.
The Specification states that preferred compounds of formula I have n = 2 or n = 3 (page 14, line 24; also page 15, line 1; see also structures on page 15 which correspond to structures in Scheme Example 2).
The Specification teaches that compounds 13b, 13c, 13d, 13e, 13f, 13g, 13h, 13j, 13k, 13l, 13m are preferred; all these compounds have n = 2 or n = 3.
Thus, there is a discrepancy between n= 2, n =3 being preferred compounds of formula I versus n = 1, n = 2 being preferred compounds of formula III (instantly claimed) which are synthetic precursors to compounds of formula I.
	Importantly, the words benzopyrimido-thione which describe compounds of formula III (page 16, line 7) correspond to n = 3 (6-membered heterocyclic structure with 2 nitrogen atoms in position 1, 3 as the only heteroatoms in the heterocycle); benzoimidazo-thiones corresponds to n = 2 (5-membered heterocyclic structure with 2 nitrogen atoms in position 1, 3 as the only heteroatoms in the heterocycle) in compounds of formula III.
 	Thus, the instantly claimed n = 1 (as preferred) in compounds of formula III is not supported by the words benzopyrimido-thione, benzoimidazo-thiones, and is not supported by the structures in Scheme Example 2.
	Based on the structures in Scheme 2 Specification, questions arise regarding n = 1 in claimed compounds of formula III. For a person of ordinary skill in the art/organic chemist, is a 4-member heterocyclic ring with 2 nitrogens as ring heteroatoms and a double bond (corresponding to n = 1 in formula II) stable? Further, how are such compounds of formula III wherein n = 1 synthesized (since the Specification only details synthesis for n = 2 or n = 3)?
Because the confusion and contradictory statements in the Specification regarding compounds of formula III wherein n = 1 (Scheme 2 versus pages 16-17), and based on all the reasons above, the claims may be considered indefinite because they do not clearly set forth the metes and bounds of the patent protection desired.
 	Appropriate clarification/correction related to claimed n = 1 in compounds of formula III is required.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 11-15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Independent claim 1 is drawn to a method of inhibiting an enzyme of the HDAC family by incubating said enzyme with a compound of formula III, or a pharmaceutical salt or prodrug thereof; independent claim 11 is drawn to a method of treating cancer by administering to a subject in need thereof a therapeutically effective amount of a compound of formula (III) or a pharmaceutical salt or prodrug thereof, wherein the compound of formula (III) is
 
    PNG
    media_image12.png
    197
    171
    media_image12.png
    Greyscale
wherein n is an integer of 1 to 7,

    PNG
    media_image13.png
    544
    637
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    434
    661
    media_image14.png
    Greyscale

Thus, tens of thousands of combinations of elements R1-R6 and a variety of ring sizes n = 1 to 7 are embraced by compounds (III) in claims 1-4, 11-15. Further, any structure of formula (III) is claimed to be an HDAC (or HDAC8) inhibitor useful to treat cancer.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a method of inhibiting HDAC, or a method of treating cancer with a compound of formula (III). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-4, 11-15 are broad and generic, with respect to all possible compounds encompassed by formula (III). There is a very large number of structural variations encompassed by formula (III). The claim lacks in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to compounds of formula (III) wherein groups R1 –R6 are C1-C6alkyl-X, C2-C6alkenyl-X, C2-C6alkynyl-X, C1-C6heteroalkyl-X, C1- C6fluoroalkyl-X, partially fluorinated C1-C6alkyl-X, C1-C6alkyl-O-X, C1-C3alkyl-O-C1- C3alkyl-X, C1-C6alkyl-NRS -X, C1-C3alkyl-NRs-C1-C3alkyl -X, C1-C6alkyl-C(=O)NR8-X, C1-C3alkyl-C(=0)NR8-C1-C3alkyl-X, C1-C6alkyl-NR4C(=0)-X, C1-C3alkyl-NR8C(=O)-C1- C3alkyl-X, C1-C6alkyl-S-X, C1-C3alkyl-S-C1-C3alkyl-X, C1-C6alkyl-S(=0)-X, C1-C3alkyl- S(=0)-Cl-C3alkyl-X, C-C6alkyl-S(=0)2-X, C1-C3alkyl-S(=0)2-C,-C3alkyl-X, C(=0)-X, C(=O)-NR8-X, C(=O)-C1-C6alkyl-X, j:\BB\442\PTO\371-PrelAmend.doc/la4Docket No. BB.442 substituted or unsubstituted C2-C10heterocycloalkyl, substituted or unsubstituted aryl, heteroaryl, Si1-Si3silyl-X, Si2-Si4siloxane-X; 
and X is a substituted or unsubstituted group selected from aryl, heteroaryl, C1-C6alkyl, C2-C6alkenyl, C1- C3alkylaminoC1-C3alkoxy, hydroxyC1-C3alkylaminoC1-C3alkoxy, C2-C8heterocycloalkylC1- C3alkoxy, C2-C8heterocycloalkylC1-C2alkyl, CN, NO2, SO3, CO2R9 , C(=0)R9, S-R9, S(=0)- R9, S(=0)2-R9, NR10C(=O)-R9, C(=0)N(R10)2, S(=0)2N(R10)2, NR10S(=0)2-R9, OC(=O)N(R10)2, NR10C(=O)O-R9, -OC(=O)O-R9, NHC(=O)NH-R9, OC(=0)R9, N(R10)2, C1- C2alkylN(R10)2, C2-C6alkyne, C1-C6heteroalkyl, C3-C10cycloalkyl, C2-C1oheterocycloalkyl, Si-Si3silyl, and Si2-Si4siloxane.
The specification provides guidance to a limited number of compounds (13 compounds listed on page 25, Scheme Example 2, as compounds 12a-12m) embraced by formula (III). The common structural features in the examples disclosed are: n = 2 or 3; R1 = R2 = H; R3-R6 are H, halogen, lower alkylamine, methyl (lower alkyl). The specification does not provide sufficient descriptive support for the myriad of compounds embraced by formula (III).
The Specification provides guidance (Table 3) to a method of inhibiting an enzyme of the HDAC family (HDAC 1-8) by incubating said enzyme with a compound of formula III: data for 13 compounds structures disclosed on page 25, Scheme Example 2, as compounds 12a-12m, and data for additional 11 compounds named 12n - 12x, chemical structures not drawn (compounds 12t and 12x defined using words in Specification, pages 16-17, but questions remain regarding the correct structures, see objection to Specification above).
The Specification further provides guidance (Table 4) to a method of treating uterine cancer (SKUT-1 uterine leiomyosarcoma cell line, page 22, line 28), T-cell leukemia (Jurkat cells) or breast cancer (MCF-7 cell line, page 22, line 30) with two compounds: 12h (which is a compound of formula III, structure disclosed on page 25, Scheme Example 2), and compound 12x (structure not disclosed).
There is no disclosure in the Specification of a method of inhibiting an HDAC enzyme or treating cancer with any other compound of formula III beyond the 13 compounds structures disclosed. Further, there is absolutely no disclosure in the Specification of any prodrug of a compound of formula III, nor is there any data regarding inhibiting HDAC or treating cancer with such a prodrug. 
There are tens of thousands of combinations of structural elements R1-R6 and ring sizes 
n = 1-7, embraced by a compound of formula (III) or prodrugs thereof as HDAC8 inhibitors useful to treat cancer. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-4, 11-15.

Claims 11, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification while being enabling for the treatment of cancer such as neuroblastoma, T-cell leukemia or lymphoma, uterine cancer or breast cancer, in a patient in need thereof with a compound of formula (III) such as compound 12h,
does not reasonably provide enablement for the treatment of any cancer with a compound of formula III  
    PNG
    media_image15.png
    163
    195
    media_image15.png
    Greyscale
 . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claim 11 is drawn to a method of treating cancer in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of a compound of Formula III. Thus, claims 11, 13-20, taken together with the specification, imply that any cancer can be treated with a compound of formula III.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
There is a level of uncertainty in determining whether compounds of formula III will have therapeutic utility in treating any type of cancer.
The instant Specification discloses that the instant compounds of formula III are selective HDAC8 inhibitors (Table 3).
Rettig et al. (Cell Death and Disease 2015, 6, e1657, pages 1-13, cited in PTO-892) teach that selective HDAC8 inhibitors are effective to treat neuroblastoma (Abstract).
Chakrabarti et al. (Trends in Pharmacological Sciences 2015, 36 (7), 481-492, cited in PTO-892) teach that selective HDAC8 inhibitors have been developed as potential anticancer agents (Abstract) with fewer side effects than pan-HDAC inhibitors. 
Chakrabarti teaches (page 483, right column second paragraph) that in neural crest-derived neuroblastoma, HDAC8 expression correlates with advanced tumor stage and poor outcome, and selective inhibition induces differentiation, shown by the outgrowth of neurite-like structures; HDAC8 inhibitors showed advantages over pan-HDAC inhibition with regard to toxicity and efficacy in a preclinical neuroblastoma model.
Chakrabarti also teaches (page 483, left column, last paragraph) that treatment of T cell-derived lymphoma and leukemic cells (e.g., Jurkat, HuT78, and Molt-4) with the HDAC8 specific inhibitor PCI-34051 induces calcium-mediated and caspase-dependent apoptosis. 
While Chakrabarti teaches that selective HDAC8 inhibitors are effective to treat T-cell derived lymphoma or leukemia (T-cell derived lymphoma is a disease of claim 12), Chakrabarti teaches (page 483, left column, last paragraph) that solid cancer lines such as lung (A549), colon (RKO), glioma (U87) and breast (MCF-7) do not respond to such treatment with apoptosis.
Thus, based on the teachings of Chakrabarti, not all types of cancer are effectively treated with selective HDAC8 inhibitors. Chakrabarti suggests that selective HDAC8 inhibitors may lack anticancer activity in solid cancers such as lung, colon, glioma and breast cancer.
Chakrabarti implicitly teaches that there is of uncertainty in determining whether selective HDAC8 inhibitors will have therapeutic utility in treating any type of cancer, and Chakrabarti implicitly teaches the need to evaluate each HDAC inhibitor for its selectivity against HDAC8, and for its efficacy in treating the different subtypes of cancer, using in vitro assays and in vivo animal models relevant to the disease. 
Thus, Chakrabarti teaches the need to evaluate selective HDAC8 inhibitors in specific cancer models, to determine their ability to treat specific cancers.
(5) The relative skill of those in the art:
	The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating any cancer with a compound of Formula III, as claimed.
The specification provides guidance (Scheme Example 2) to a limited number of compounds (13 compounds listed on page 25, as compounds 12a-12m) embraced by formula (III). The common structural features in the examples disclosed are: n = 2 or 3; R1 = R2 = H; R3-R6 are H, halogen, lower alkylamine, methyl (lower alkyl). 
The Specification provides guidance (Table 3) to a method of inhibiting an enzyme of the HDAC family (HDAC 1-8) by incubating said enzyme with a compound of formula III: data for 13 compounds structures disclosed on page 25, Scheme Example 2, as compounds 12a-12m, and data for additional 11 compounds named 12n - 12x, chemical structures not drawn (compounds 12t and 12x defined using words in Specification, pages 16-17, but questions remain regarding the correct structures, see objection to Specification above).
The Specification further provides guidance (Table 4) to a method of treating uterine cancer (SKUT-1 uterine leiomyosarcoma cell line, page 22, line 28), T-cell leukemia (Jurkat cells) or breast cancer (MCF-7 cell line, page 22, line 30) with two compounds: 12h (which is a compound of formula III, structure disclosed on page 25, Scheme Example 2), and compound 12x (structure not disclosed).
There is no disclosure in the Specification of a method of inhibiting an HDAC enzyme or treating cancer with any other compound of formula III beyond the 13 compounds structures disclosed. Further, there is absolutely no disclosure in the Specification of any prodrug of a compound of formula III, nor is there any data regarding inhibiting HDAC or treating cancer with such a prodrug. 
The specification does not provide guidance for treatment of any other cancer besides uterine cancer, T-cell leukemia/lymphoma or breast cancer with a compound of formula III. It is noted that Rettig and Chakrabarti teach that selective HDAC8 inhibitors are known to be effective to treat neuroblastoma.
The Specification does not provide guidance for treatment of uterine cancer, T-cell leukemia/lymphoma or breast cancer with any other compound of formula III besides compound 12h (and 12x, structure not disclosed).
The Specification does not provide guidance for treating any cancer in a subject in need thereof with a therapeutically effective amount of a compound of Formula III, as claimed.  
 (8) The quantity of experimentation necessary:
Considering the high unpredictability in the field of treating the different types of cancer with selective HDAC8 inhibitors, as pointed out by Chakrabarti, and the diversity of HDAC or HDAC8 inhibitors in the claimed method of treatment, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 11, 13-20. 

	
Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627